Exhibit 10.59

 

BOSTON PROPERTIES, INC.

 

1999 NON-QUALIFIED EMPLOYEE STOCK PURCHASE PLAN

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.

 

Purpose

   1

2.

 

Definitions

   1    

2.1.

  

Account

   1    

2.2.

  

Beneficiary

   1    

2.3.

  

Board

   1    

2.4.

  

Boston Properties

   1    

2.5.

  

Closing Price

   1    

2.6.

  

Committee

   1    

2.7.

  

Election Form

   1    

2.8.

  

Election Period

   1    

2.9.

  

Eligible Employee

   1    

2.10.

  

Participant

   1    

2.11.

  

Participating Employer

   1    

2.12.

  

Plan

   2    

2.13.

  

Plan Administrator

   2    

2.14.

  

Purchase Period

   2    

2.15.

  

Purchase Price

   2    

2.16.

  

Rule 16b-3

   2    

2.17.

  

Stock

   2    

2.18.

  

Valuation Period

   2

3.

 

Stock Issuable

   2

4.

 

Administration

   2

5.

 

Participation

   3

6.

 

Contributions

   3         

(a)  Initial Contributions

   3         

(b)  Changes in Contributions and Withdrawals

   3         

(c)  § 401(k) Hardship Withdrawals

   4         

(d)  Account Credits, General Assets and Taxes

   4         

(e)  Automatic Refunds

   4

7.

 

Purchase of Stock

   4

8.

 

Holding Period

   5

 

(i)



--------------------------------------------------------------------------------

9.

 

Delivery

   5

10.

 

Designation of Beneficiary

   5

11.

 

Transferability

   6

12.

 

Amendment or Termination

   6

13.

 

Notices

   6

14.

 

Employment

   6

15.

 

Employment Transfers

   7

16.

 

Headings, References and Construction

   7

 

(ii)



--------------------------------------------------------------------------------

1. Purpose

 

The primary purpose of this Plan is to encourage Stock ownership by each
Eligible Employee in the belief that such ownership will increase his or her
interest in the success of Boston Properties.

 

2. Definitions

 

2.1. Account shall mean the separate bookkeeping account which shall be
established and maintained by the Plan Administrator for each Participant for
each Purchase Period to record the contributions made on his or her behalf to
purchase Stock under the Plan.

 

2.2. Beneficiary shall mean the person designated as such in accordance with §
10.

 

2.3. Board shall mean the Board of Directors of Boston Properties.

 

2.4. Boston Properties shall mean Boston Properties, Inc., a corporation
incorporated under the laws of the State of Delaware, and any successor to
Boston Properties.

 

2.5. Closing Price for any day of a Valuation Period shall mean the closing
price for a share of Stock as reported for such day in The Wall Street Journal
or in any successor to The Wall Street Journal or, if there is no such
successor, in any trade publication selected by the Committee or, if no closing
price is so reported during such Valuation Period the fair market value of a
share of Stock as determined by the Committee.

 

2.6. Committee shall mean the Compensation Committee of the Board.

 

2.7. Election Form shall mean the form which an Eligible Employee shall be
required to properly complete in writing and timely file in order to make any of
the elections available to an Eligible Employee under this Plan.

 

2.8. Election Period shall mean the ten day period immediately preceding a
related Purchase Period or such other extended period determined by the Plan
Administrator.

 

2.9. Eligible Employee shall mean each officer or employee not covered by a
collective bargaining agreement of Boston Properties or a Participating Employer
who is shown on the payroll records of Boston Properties or a Participating
Employer as an employee. Employees who are covered by a collective bargaining
agreement are not eligible to participate in this Plan unless participation
herein is provided for in such collective bargaining agreement.

 

2.10. Participant shall mean (a) for each Purchase Period an Eligible Employee
who has elected to purchase Stock in accordance with § 5 in such Purchase Period
and (b) for any period any person for whom Stock is held pending delivery under
§ 9.

 

2.11. Participating Employer shall mean Boston Properties, Boston Properties
Limited Partnership, BP Management, L.P., Boston Properties Management, Inc.,
and any

 



--------------------------------------------------------------------------------

organization owned in whole or in part, directly or indirectly, by Boston
Properties which is designated as such by the Committee.

 

2.12. Plan shall mean this Boston Properties, Inc. 1999 Non-Qualified Employee
Stock Purchase Plan as effective as of January 1, 1999 and as thereafter amended
from time to tune.

 

2.13. Plan Administrator shall mean Boston Properties or its delegate.

 

2.14. Purchase Period shall mean a period of six months beginning each January 1
and duly 1 or such other period set by the Committee before the beginning of the
related Election Period which shall begin on a date which follows the end of
such Election Period and which shall run for no more than one year.

 

2.15. Purchase Price for each Purchase Period shall mean a price which is equal
to 85 % of the average Closing Prices for a share of Stock during the related
Valuation Period.

 

2.16. Rule 16b-3 shall mean Rule 16b-3 to Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any successor to such rule.

 

2.17. Stock shall mean the $.01 par value common stock of Boston Properties.

 

2.18. Valuation Period shall mean the last ten business days of the related
Purchase Period.

 

3. Stock Issuable.

 

The maximum number of shares of Stock reserved and available for issuance under
the Plan shall be 250,000 shares. The shares available for issuance under the
Plan may be authorized but unissued shares of Stock or shares of Stock
reacquired by Boston Properties. In the event of a stock dividend, stock split
or similar capitalization affecting the Stock, the Committee shall make
appropriate adjustment in the number of shares of Stock available for issuance
under the Plan and the Purchase Price.

 

4. Administration

 

Except for the exercise of those powers expressly granted to the Committee to
determine the Closing Price and who is a Participating Employer and to set the
Election Period and the Purchase Period, the Plan Administrator shall be
responsible for the administration of this Plan and shall have the power in
connection with such administration to interpret the Plan and to take such other
action in connection with such administration as the Plan Administrator deems
necessary or equitable under the circumstances. The Plan Administrator also
shall have the power to delegate the duty to perform such administrative
functions as the Plan Administrator deems appropriate under the circumstances.
Any person to whom the duty to

 

2



--------------------------------------------------------------------------------

perform an administrative function is delegated shall act on behalf of and shall
be responsible to the Plan Administrator for such function. Any action or
inaction by or on behalf of the Plan Administrator under this Plan shall be
final and binding on each Eligible Employee, each Participant and on each other
person who makes a claim under this Plan based on the rights, if any, of any
such Eligible Employee or Participant under this Plan.

 

5. Participation

 

Each Eligible Employee who is hired prior to the last day of an Election Period
shall be a Participant in this Plan for the related Purchase Period if he or she
properly completes and files an Election Form with the Plan Administrator on or
before such date to elect to participate in this Plan. An Election Form may
require an Eligible Employee to provide such information and to agree to take
such action (in addition to the action required under § 6) as the Plan
Administrator deems necessary or appropriate in light of the purpose of this
Plan or for the orderly administration of this Plan.

 

6. Contributions

 

(a) Initial Contributions. Each Participant’s Election Form under § 5 shall
specify the contributions which he or she proposes to make for the related
Purchase Period by means of payroll deduction and shall indicate whether he or
she proposes to make cash contributions. Contributions by means of payroll
deduction shall be expressed as a specific dollar amount or a percentage of the
Participant’s compensation that his or her Participating Employer is authorized
to deduct from his or her compensation each pay day during the Purchase Period,
provided

 

(1) the minimum payroll deduction for a Participant for each pay period for
purchases under this Plan shall be $10.00, and

 

(2) the maximum payroll contribution and cash contribution which a Participant
can make for purchases under this Plan for any calendar year shall be the lesser
of (a) ten percent (10%) of such Participant’s base salary for such calendar
year, or (b) $10,000.

 

Any contributions which a Participant elects to make in cash may be made at any
time during a Purchase Period, up through the last day prior to the related
Valuation Period.

 

(b) Changes in Contributions and Withdrawals. A Participant shall have the right
to amend his or her Election Form after the end of an Election Period to reduce
or to stop his or her payroll contributions, and such election shall be
effective as soon as practicable after the Plan Administrator actually receives
such amended Election Form. A Participant also shall have the right at any time
on or before the last day prior to the related Valuation Period to withdraw
(without interest) all or any part of the contributions credited to his or her
Account for such Purchase Period by delivering an amended Election Form to the
Plan Administrator on or before the last day prior to the related Valuation
Period. A withdrawal shall be deducted

 

3



--------------------------------------------------------------------------------

from the Participant’s Account as of the date the Plan Administrator receives
such amended Election Form, and the actual withdrawal shall be effected by the
Plan Administrator as soon as practicable after such date.

 

(c) § 401(k) Hardship Withdrawals. If an Eligible Employee makes a hardship
withdrawal from an employee benefit plan maintained by Boston Properties or any
Participating Employer and the Plan Administrator determines that such
withdrawal requires a suspension of contributions under this Plan in order for
such other plan to continue to satisfy the requirements of § 401(k) of the
Internal Revenue Code of 1986, as amended, the Plan Administrator shall have the
right unilaterally to suspend such contributions.

 

(d) Account Credits, General Assets and Taxes. All payroll deductions made for a
Participant shall be credited to his or her Account as of the pay day as of
which the deduction is made. All contributions made by a Participant under this
Plan, whether in cash or through payroll deductions, shall be held by Boston
Properties or by such Participant’s Participating Employer, as agent for Boston
Properties. All such contributions shall be held as part of the general assets
of Boston Properties and shall not be held in trust or otherwise segregated from
Boston Properties’ general assets. No interest shall be paid or accrued on any
such contributions. Each Participant’s right to the contributions credited to
his or her Account shall be that of a general and unsecured creditor of Boston
Properties. Each Participating Employer shall have the right to make such
provisions as it deems necessary or appropriate to satisfy any tax laws with
respect to purchases of Stock made under this Plan. If a Participant elects to
withdraw all of his or her Account under § 6(b), his or her status as a
Participant shall terminate as of the date the Plan Administrator receives such
election.

 

(e) Automatic Refunds. The balance credited to the Account of an Eligible
Employee automatically shall be refunded in full (without interest) if his or
her status as an employee of a Participating Employer terminates for any reason
whatsoever during a Purchase Period. Such refunds shall be made as soon as
practicable after the Plan Administrator has actual notice of any such
termination. A person’s status as a Participant under this Plan shall terminate
at the same time as his or her status as an Eligible Employee terminates.

 

7. Purchase of Stock

 

If a Participant is an Eligible Employee through the end of a Purchase Period,
the balance which remains credited to his or her Account at the end of such
Purchase Period automatically shall be applied in full to purchase Stock at the
Purchase Price for such Stock for such Purchase Period. Such Stock shall be
purchased on behalf of the Participant by operation of this Plan in whole shares
and in any fraction of a whole share (computed to the number of decimal places
set by the Plan Administrator) which can be purchased with the remaining balance
credited to the Participant’s Account.

 

4



--------------------------------------------------------------------------------

8. Holding Period

 

If a Participant sells, exchanges, assigns, encumbers, alienates, transfers,
pledges or otherwise disposes of any shares of Stock acquired at the end of a
Purchase Period within one year of such Purchase Period, then the Participant
shall, on or before such sale, exchange, assignment, encumbrance, alienation,
transfer, pledge or other disposition, pay to Boston Properties an amount equal
to the product of (a) the difference between (i) 100 % of the average Closing
Prices for a share of Stock during the related Valuation Period of such Purchase
Period and (ii) the Purchase Price of such Purchase Period, and (b) the number
of such shares sold, exchanged, assigned, encumbered, alienated, transferred,
pledged or otherwise disposed of by the Participant within one year of such
Purchase Period.

 

9. Delivery

 

Unless otherwise requested by the Participant, shares of Stock purchased under
the Plan will be held in the name of Boston Properties’ transfer agent or its
nominees. The number of shares credited to a Participant’s account under the
Plan will be shown on his or her statement of accounts. Subject to compliance
with the provisions of Section 8, upon the written request of a Participant, a
stock certificate representing any shares of Stock purchased under this Plan
shall be delivered to a Participant registered in his or her name or, if the
Participant so elects on such Election Form and if permissible under applicable
law, in the names of the Participant and one such other person as may be
designated by the Participant, as joint tenants with rights of survivorship.
However, (a) no stock certificate representing a fractional share of Stock shall
be delivered to a Participant or to a Participant and any other person, (b) cash
which the Plan Administrator deems representative of the value of a
Participant’s fractional share shall be distributed (when a Participant requests
a distribution of all of the shares of Stock held for such Participant) in lieu
of such fractional share unless a Participant in light of Rule 16b-3 waives his
or her right to such cash payment and (c) the Plan Administrator shall have the
right to charge a Participant for registering Stock in the name of a Participant
and any other person. No Participant (or any person who makes a claim for on
behalf of or in place of a Participant) shall have any interest in any shares of
Stock under this Plan until the certificate for such shares of Stock has been
delivered to such person or such shares have been credited to a brokerage
account maintained for the benefit of such person.

 

10. Designation of Beneficiary

 

A Participant may designate on his or her Election Form a Beneficiary (a) who
shall receive the balance credited to his or her Account if the Participant dies
before the end of a Purchase Period and (b) who shall receive the Stock, if any,
purchased for the Participant under this Plan if the Participant dies after the
end of a Purchase Period but before either the certificate representing such
shares of Stock has been delivered to the Participant or before such Stock has
been credited to a brokerage account maintained for the Participant. Such
designation may be revised in writing at any time by the Participant by filing
an amended Election Form, and his or her revised designation shall be effective
at such time as the Plan

 

5



--------------------------------------------------------------------------------

Administrator receives such amended election Form. If a deceased Participant
fails to designate a Beneficiary or, if no person so designated survives a
Participant or, if after checking his or her last known mailing address, the
whereabouts of the person so designated are unknown, then the Participant’s
estate shall be treated as his or her designated Beneficiary under this § 10.

 

11. Transferability

 

Neither the balance credited to a Participant’s Account nor any rights to
receive shares of Stock under this Plan may be sold, exchanged, assigned,
encumbered, alienated, transferred, pledged or otherwise disposed of in any way
by a Participant during his or her lifetime or by any other person during his or
her lifetime, and any attempt to do so shall be without effect.

 

12. Amendment or Termination

 

This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, no amendment shall be
retroactive unless the Board in is discretion determines that such amendment is
in the best interest of Boston Properties or such amendment is required by
applicable law to be retroactive. The Board also may terminate this Plan and any
Purchase Period at any time (together with any related contribution elections)
or may terminate any Purchase Period (together with any related contribution
elections) at any time, provided, however, no such termination shall be
retroactive unless the Board determines that applicable law requires a
retroactive termination of this Plan.

 

13. Notices

 

All Election Forms and other communications from a Participant to the Plan
Administrator under, or in connection with, this Plan shall be deemed to have
been filed with the Plan Administrator when actually received in the form
specified by the Plan Administrator at the location, or by the person,
designated by the Plan Administrator for the receipt of any such Election Form
and communications.

 

14. Employment

 

The right to elect to participate in this Plan shall not constitute an offer of
employment, and no election to participate in this Plan shall constitute an
employment agreement for an Eligible Employee. Any such right or election shall
have no bearing whatsoever on the employment relationship between an Eligible
Employee and any other person. Finally, no Eligible Employee shall be induced to
participate in this Plan, or shall participate in this Plan, with the
expectation that such participation will lead to employment or continued
employment.

 

6



--------------------------------------------------------------------------------

15. Employment Transfers

 

No Eligible Employee’s employment shall be treated as terminated under this Plan
as a result of a transfer between, or among, Participating Employers.

 

16. Headings, References and Construction

 

The headings to sections in this Plan have been included for convenience of
reference only. Except as otherwise expressly indicated, all references to
sections (§) in this Plan shall be to section (§) of this Plan. This Plan shall
be interpreted and construed in accordance with the laws of the State of
Delaware.

 

BOSTON PROPERTIES, INC. By:   /s/ Robert E. Burke Title:   Executive Vice
President

 

7